Title: To George Washington from Elias Boudinot, 18 July 1789
From: Boudinot, Elias
To: Washington, George


New York, 18 July 1789. Recommends John N. Cumming for the post of marshal of New Jersey and Ezekiel Forman as marshal of Pennsylvania. “Nothing could have prevailed upon me to have taken this liberty (and thereby acted contrary to my uniform determination) but an anxiety that the officers under the Judicial Department should be filled with Men of integrity & decorum—I hope it will not be disagreeable to the President of the United States, who I am confident will be pleased with every information, tending to bring forward Characters proper for his consideration in filling public Offices of Trust & Confidence.”
